UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 01-6087



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


TODD FEURTADO,

                                            Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Solomon Blatt, Jr., Senior District
Judge. (CR-95-669, CA-99-350)


Submitted:   June 21, 2001                 Decided:   June 28, 2001


Before WIDENER and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Todd Feurtado, Appellant Pro Se. Cameron Glenn Chandler, Assistant
United States Attorney, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Todd Feurtado appeals three district court orders, the first

denying relief on his motion filed under 28 U.S.C.A. § 2255 (West

Supp. 2000), the second denying his motion for a certificate of

appealability, and the third denying his amended motion for a

certificate of appealability.   We have reviewed the record and the

district court’s orders and find no reversible error. Accordingly,

we deny a certificate of appealability and dismiss the appeal sub-

stantially on the reasoning of the district court.* United States

v. Feurtado, Nos. CR-95-669; CA-99-350 (D.S.C. Aug. 25, 2000, Dec.

1, 2000 & Jan. 8, 2001).   We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                         DISMISSED




     *
       We recently held in United States v. Sanders, 247 F.3d 139
(4th Cir. 2001), that the new rule announced in Apprendi v. New
Jersey, 530 U.S. 466 (2000), is not retroactively applicable to
cases on collateral review. Accordingly, Feurtado’s Apprendi claim
is not cognizable.


                                 2